Root, J.
(dissenting.) — I dissent. The appellant in his brief makes the following statement:
“It is conceded by both parties that: At the time of the execution of the deed by the city treasurer, the whole scheme for the collection of municipal taxes, including the sale of land to satisfy the same and the execution of deeds for land so sold, had been so changed by various acts of the,legislature of the state of Washington that the duty of executing such deeds devolved upon the county treasurer, instead of the city treasurer.”
The majority opinion ignores this concession, and relies upon § 7 of the act of 1893. Laws 1893, p. 167. -But that section applies only to taxes “delinquent and owing” at the time that statute was enacted, or “delinquent” then and to become owing thereafter'. The taxes referred to in the case at bar were not delinquent when the statute was passed. *533Neither were they owing nor did they become “owing” thereafter. They had been paid and satisfied by the sale of the property long before the statute was enacted. Hence that section of the statute has no application to this case.
Section 4 of the act says:
“The county treasurer ... is hereby constituted ex officio collector of the city taxes,” etc.
Section 9 of the statute says:
“This act shall supersede all conflicting provisions of laws or charters of cities of the first class relating to the assessment, equalization and collection.of general taxes for municipal purposes.”
With due deference'to the majority, I believe the deed in ' question should have been issued by the county treasurer.